Title: To George Washington from Arthur Lee, 10 July 1771
From: Lee, Arthur
To: Washington, George



Dear Sir
London. July 10th 1771.

When I sit down to sollicit your patronage; I trust more to your goodness, than to any claim I can have on your favor from merit or acquaintance.
Having understood, that it is probable the Assembly will revive the Agency-bill; I take the liberty of entreating your vote & interest, in being appointed. Knowing what influence you very justly possess; I shall greatly depend for success, on your approbation. The desire of serving my immediate Country, in so respectable a character, is I think a laudable ambition; & if an entire devotion to her interests, be a sufficient recommendation, I can plead it with truth.
Shoud, however, the revival of the Agency-bill, appear to you, not tending to the good of the Colony; I would not be understood to wish, that you shoud depart one jot from that great line, to promote me. It is only on a supposition, that an Agent shoud be deemd necessary, that I offer my service. In doing the duty of this office, I hope zeal & assiduity will supply the want of great abilities; & enable me to serve the House, with satisfaction & success.
I beg the favor, Sir, of being rememberd to Mrs Washington, & to her fair Daughter; who is I hope entirely recoverd from the indisposition, that formerly affected her. I have the honour of being, with great esteem, Dear Sir, Your most Obt Humble Servt

Arthur Lee.

